Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-29615
                                                                 27-JAN-2011
                                                                 09:29 AM


                               NO. SCWC-29615



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Petitioner/Plaintiff-Appellee,



                                      vs.



              PETER TIA, Respondent/Defendant-Appellant.




           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS


                  (ICA NO. 29615; CR. NO. 08-1-0985)




         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI


                  (By: Duffy, J., for the court1
)


            Petitioner/Plaintiff-Appellee State of Hawaii’s



application for writ of certiorari, filed on December 17, 2010,



is hereby rejected. 


            DATED:    Honolulu, Hawai'i, January 27, 2011.

                                    FOR THE COURT:



                                    /s/ James E. Duffy, Jr. 


                                    Associate Justice



Stephen K. Tsushima,

Deputy Prosecuting Attorney,

for petitioner/plaintiff­

appellee on the application




      1


          Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,
 

and Circuit Judge Castagnetti, assigned by reason of vacancy.